Citation Nr: 0933267	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1945 to 
October 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board previously remanded this 
case in January 2009 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent and credible evidence that the Veteran 
sustained and received treatment for a right knee injury 
during service.  

2.  The Veteran's October 1946 separation examination is 
negative for any continuing right knee problems after his 
injury.      

3.  There is no probative post-service evidence of a right 
knee disorder until 50 years after discharge from service. 

4.  There is no competent or credible evidence indicating the 
Veteran's current right knee arthritis is related to his 
acknowledged injury or treatment during service.  


CONCLUSION OF LAW

Right knee arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2004 and 
March 2009.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2009 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the September 2004 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior.

Here, VA cured the timing notice defect by issuing the 
additional March 2009 VCAA notice letter prior to 
readjudicating the case by way of the July 2009 SSOC.  
Therefore, because VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
Board has not erred in finding that VA complied with its duty 
to notify.  In essence, the timing defect in the notice has 
been rectified, such that there is no prejudicial error in 
the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  
In fact, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

With respect to the duty to assist, the RO has obtained 
certain service treatment records (STRs) and VA treatment 
records.  The Veteran has submitted personal statements and 
some private medical records.  The case was remanded by the 
Board in January 2009 to further assist the Veteran in 
obtaining possibly outstanding VA treatment records from the 
1940s and additional STRs.  The Board is satisfied as to 
compliance with its January 2009 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the Veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  In this case, the Veteran indicated on several 
occasions that he received treatment for his right knee at 
the "Don Sesar" or "Don Sevare" Veterans' Clinic in St. 
Petersburg, Florida in early 1947.  See January 2005 notice 
of disagreement (NOD) and September 2005 substantive appeal.  
The RO attempted to secure these records in March, April, and 
May of 2009.  However, in June 2009 these requests yielded a 
negative response.  Specifically, a June 2009 response from 
the VA Medical Center (VAMC) in Bay Pines, Florida indicated 
that they could not locate any treatment records for the 
Veteran.  The Board concludes there is no further basis for 
pursuit of these records.  

The Veteran has alleged certain STRs revealing an in-service 
right knee injury and treatment are lost or missing.  When 
STRs are lost or missing, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Specifically, in the January 2009 remand the Board instructed 
the RO to contact the National Personnel Records Center 
(NPRC) in order to determine if there are any additional STRs 
from the dispensary in Ft. Bragg, North Carolina, revealing 
treatment for the Veteran's right knee, dated in late 1945 or 
early 1946.  See Veteran's January 2005 NOD and September 
2005 substantive appeal.  In March 2009 the RO complied by 
requesting these records from the NPRC.  However, this 
request yielded a June 2009 negative response, with a 
suggestion these records are fire-related.  The Board also 
sees the RO previously requested additional STRs back in 
February 1947, but also received a negative response in March 
1947, prior to the occurrence of a fire at the NPRC in 1973.  
In short, all methods were exhausted in attempting to obtain 
any missing STRs, which are unavailable for consideration.  
The Board finds no basis for further pursuit of these 
records, as such efforts would be futile.  38 C.F.R. § 
3.159(c)(2), (3).  In any event, in this decision, since the 
Board is accepting the Veteran's lay statements as competent 
and credible that he was injured and treated for a right knee 
injury during service, there is no prejudice to the Veteran. 
    
The Board realizes VA has not obtained a medical opinion with 
respect to the etiology of the Veteran's right knee 
arthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  But the standards of McLendon are not met in 
this case.  The claims folder contains competent evidence of 
a current right knee disorder and credible evidence of a 
right knee injury and treatment during service.  But there is 
neither medical evidence suggesting that any current right 
knee problems are linked to any trauma in service, 
nor credible evidence of continuity of symptomatology for a 
right knee disorder seen since service.  Since the Veteran's 
in-service separation examination and post-service medical 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, the Board finds no basis 
for obtaining a VA medical opinion.  All things considered, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis, and therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a 
case wherein the Veteran's STRs were missing, the Court held 
that a Veteran was competent to report about factual matters 
of which he had "first-hand" knowledge, which the Court 
specifically indicated, in that case, included experiencing 
pain in his right hip and thigh during service, reporting to 
sick call, and undergoing physical therapy.

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that he injured his right knee in the 
Army during parachute training in August 1945.  He indicates 
he was subsequently treated in December 1945 and January 1946 
during service by way of "pills" and draining of knee 
fluid.  He states that as the result of his initial injury 
and nine subsequent jumps during service he eventually 
developed right knee arthritis.  He adds that he just 
"live[d] with the pain" for many years post-service.  See 
July 2004 claim; January 2005 NOD; and September 2005 
Substantive Appeal.

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  VA treatment 
records dated in 2004 and private treatment records dated in 
2006 assessed that the Veteran had severe degenerative joint 
disease (DJD) or arthritis of the right knee.  In fact, he 
underwent right total knee arthroplasty in July 2006 because 
of this condition.  Thus, there is sufficient evidence of a 
current right knee disorder.  Consequently, the determinative 
issue is whether this condition is somehow attributable to 
the Veteran's military service.   See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect the Veteran's claim fails.

The Veteran's separation documents confirm he served with the 
504th Parachute Infantry Regiment.  Therefore, it is clear he 
participated in parachute jumps during service in 1945 and 
1946.  But the Veteran's available STRs are negative for any 
complaint, treatment, or diagnosis of a right knee disorder.  
However, as already acknowledged, it appears certain STRs may 
be missing.  In this respect, the Veteran is competent to 
report that he sustained and received treatment for a right 
knee injury from a parachute jump during service, especially 
given the heightened duty due to his missing STRs to resolve 
all reasonable doubt in his favor.  Washington, 19 Vet. App. 
at 368; Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, the Board can find no overt 
reason to doubt the credibility of his lay assertions that, 
during service, he received this treatment as alleged.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Regardless, it is significant that upon separation in October 
1946, his separation examination is negative for any evidence 
or history of a right knee problem.  The available STRs and 
the separation examination, as a whole, provide evidence 
against a finding of a chronic - as opposed to acute and 
transitory, right knee disorder in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.   
   
Furthermore, post-service, the evidence as a whole does not 
show continuity of symptomatology of a right knee disorder 
since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the Veteran's 
assertions that he received VA treatment for his right knee 
within a year of service in 1947.  He states that otherwise 
he subsequently just lived with the pain.  See July 2004 
claim.  The Board acknowledges he is indeed competent to 
report right knee pain and treatment from the time of his 
military service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno, 
supra.   Here, the Veteran's lay contentions in this case are 
outweighed by the other post-service evidence of record 
which, as a whole, indicates he did not have post-service 
problems with his right knee until the 1990s.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

In particular, there are several facts that weigh against the 
Veteran's assertions of continuity of symptomatology.  First, 
a private Central Florida Orthopaedic treatment note dated in 
June 2006 notes that the Veteran has experienced right knee 
pain for 10 years duration, which would date the onset of his 
right knee pain to the mid-1990s.  This is approximately 50 
years after separation from service - i.e., nearly half a 
century later.  Second, if the Veteran had right knee 
problems upon separation from service in 1946, it is unclear 
why he did not report it at his separation examination.  
Third, the Veteran filed a January 1947 claim for service 
connection for liver and skin disorders, so it is apparent he 
was aware in the 1940s he could file for service-connected 
compensation.  Yet, he did not file a claim for service 
connection for a right knee disorder until July 2004, over 50 
years later.  If he was having right knee problems and 
treatment post-service in 1947 as he attests, then it is 
unlikely he would not have filed a claim at that time since 
he clearly had knowledge about VA compensation.  Simply 
stated, if the Veteran has been suffering from a right knee 
disorder since 1946, the Board finds it highly unlikely that 
he would have waited until 2004 to file a claim for 
compensation, especially given his knowledge of VA 
compensation, as well as the alleged pain the disorder was 
causing.  The Veteran's credibility affects the weight to be 
given to his statements, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See again Layno v. 
Brown, 6 Vet. App. 465, 469(1994) (finding that the weight 
and credibility of evidence "is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  His statements regarding 
continuity of symptomatology have little probative value in 
the present case.   

In essence, in the present case, the Board affords the 
Veteran's lay statements less probative weight in light of 
the lack of corroborating evidence upon discharge from 
service and for so many years thereafter.  Simply put, his 
lay contentions regarding his symptomatology are outweighed 
by the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.) 

It follows that there is no basis to award service connection 
for a right knee disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Likewise, since there is no 
objective indication of DJD (arthritis) of the right knee 
within one year after service, the Veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, DC 5003.  

Moreover, there is simply no medical opinion of record that 
his current right knee DJD is related to his period of active 
military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence 
of a nexus, service connection is not warranted.  The Board 
sees that a June 2004 VA treatment record notes the Veteran's 
reported history of right knee pain "of long duration" and 
slowly worsening.  He is diagnosed with severe DJD of the 
right knee, while noting the Veteran's reported history of a 
right knee injury in a parachute jump during service.  In 
this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, 
Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate and credible.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  Here, the Board has already 
conceded that the Veteran sustained a right knee injury and 
treatment during service.  But the VA physician did not 
actually provide an opinion that the Veteran's current right 
knee arthritis was related to service based on the Veteran's 
reported history.  The VA physician simply listed the 
Veteran's reported history of a right knee injury without 
specifically assessing the etiology of his right knee 
arthritis.  In essence, this record only corroborates his 
current condition, and no more.  In any event, this evidence 
is outweighed by the other evidence of record discussed above 
that demonstrates his post-service right knee complaints 
began decades after discharge.      

The Board emphasizes that although the Veteran is competent 
to report any symptoms of a right knee disorder he previously 
or currently has, he is not competent to render an opinion as 
to the medical etiology of his current right knee arthritis, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 
F.3d at 1377; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
     
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a right knee disorder, so there is no reasonable doubt to 
resolve in the Veteran's favor, even in consideration of the 
heightened duty due to missing STRs.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




ORDER

Service connection for a right knee disorder is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


